REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method comprising: 
on an electronic device having a wireless processor coupled with a wireless radio: 
scanning a wireless radio environment near the electronic device to gather wireless radio environment data, wherein the wireless radio environment data includes hardware addresses associated with detected radio signals within the wireless radio environment; 
gathering sensor data detected by sensors of the electronic device; retrieving location metadata for one or more location estimates for the electronic device;
providing the wireless radio environment data, sensor data, and location metadata to a coarse airplane classifier on the electronic device; 
determining, via the coarse airplane classifier, a classification for wireless signals detected during a scan of the wireless radio environment, wherein the classification is to indicate whether a wireless signal detected during the scan is associated with an airplane; and 
reporting wireless signals detected within the scan of the wireless radio environment and classifications associated with the wireless signals to a server configured to generate map metadata including an associated classification that indicates whether a wireless signal is likely associated with an airplane.

Claim 10 recites an electronic device comprising: 
a wireless processor coupled with a wireless radio, the wireless processor to determine, via the wireless radio, data for a wireless radio environment near the electronic device; 
sensors to gather sensor data from a physical environment near the electronic device; 
a location determination system to determine a geographic location of the electronic device; 
a memory; and Atty Docket No.: 1984P42175US14 Application No.: 17/032,798one or more processors to execute instructions stored in the memory, wherein the instructions cause the one or more processors to: 
retrieve location metadata for the geographic location of the electronic device, the location metadata including map tile metadata and an airplane hardware address tile, wherein the airplane hardware address tile includes a set of hardware addresses associated with a wireless access point of an airplane; 
process the data for the wireless radio environment, the sensor data, the location metadata, and the airplane hardware address tile via a real-time airplane classifier on the electronic device to determine whether the electronic device is likely on an airplane; and 
disable one or more wireless radios on the electronic device based on a determination that the electronic device is likely on an airplane.


Kwatra et al. (US 20200045164 A1) discloses method and apparatus for intelligent mode switching in UE based on identified factors. An implication of a switching notification mode on the one or more UEs based on the electronic communication switching factors may be learned. An electronic communication modes of the one or more UEs associated with the one or more users may be cognitively switched according to the learned implication (Fig. 4, Fig. 6-7 and par. 0075-0094). However, the reference is silent on details about (1) determining, via the coarse airplane classifier, a classification for wireless signals detected during a scan of the wireless radio environment, wherein the classification is to indicate whether a wireless signal detected during the scan is associated with an airplane; and reporting wireless signals detected within the scan of the wireless radio environment and classifications associated with the wireless signals to a server configured to generate map metadata including an associated classification that indicates whether a wireless signal is likely associated with an airplane (recited in claim 1), and (2) process the data for the wireless radio environment, the sensor data, the location metadata, and the airplane hardware address tile via a real-time 
Wu et al (US 20160106368 A1) discloses method for determining movement information for at least one user device based, at least in part, on air pressure sensor data. The approach involves determining reference air pressure data associated with a reference set of devices. The approach also involves processing and/or facilitating a processing of the reference air pressure data to cause, at least in part, a classification of the reference air pressure data into one or more candidate movement status categories. The approach further involves determining air pressure sensor data associated with at least one user device. The approach also involves determining at least one movement status category for the at least one user device from among the one or more candidate movement status categories based, at least in part, on the classification (Abstract, Fig. 6-7, Fig. 9, and par. 0099-0102). However, the reference is silent on details about (1) and (2).
Jeon (US 20130012181 A1) discloses method and apparatus for entering or exit airplane mode based on the movement speed of mobile terminal (abstract and Fig. 2). However, the reference is silent on details about (1) and (2).
Marti et al (US 8934921 B2) discloses method and apparatus for using a location fingerprint database to determine a location of a mobile (abstract, Fig. 8-9, Fig. 12). However, the reference is silent on details about (1) and (2).
Other related reference found by Examiner are listed in “Notice of Reference Cited”.

As discloses above, none of the prior art anticipate the invention of claim 1 and 10. The above references, in combination, do not render obvious the claimed invention regarding to (1) and (2). Therefore, claims 1, 10, and their dependent claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571) 270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643